Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 16, 2020 wherein claims 1, 10, 11, and 14 are amended, claims 2-4 and 17-22 are canceled, and new claims 31-33 are introduced.  This application is a national stage application of PCT/US16/57036, filed October 14, 2016, which claims benefit of provisional applications 62/255253, filed November 13, 2015, and 62/242267, filed October 15, 2015.
Claims 1, 5-16, and 25-33 are pending in this application.
Claims 1, 5-16, and 25-33 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted November 16, 2020, with respect to the rejection of instant claims 1-22 and 25-30 under 35 USC 112(b) for indefinitely defining the temporal relationship of the IDH1 inhibitor administration to the induction and maintenance phases recited in the claims, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to specifically define that the IDH1 inhibitor is administered during both the induction and maintenance phases.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 16, 2020, with respect to the rejection of instant claim 4 under 35 USC 112(a) for lacking enablement for solvates and polymorphs of the compound of the disclosed formula, has been fully considered and found to be persuasive to remove the rejection as claim 4 has been canceled.  Therefore the rejection is withdrawn.

Applicant’s arguments, submitted November 16, 2020, with respect to the rejection of instant claims 1-3, 5-7, and 14-18 under 35 USC 112(a) for lacking enablement for prodrugs of the disclosed structure, have been fully considered and found to be persuasive to remove the rejection as the claims no longer refer to prodrugs.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-16, and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohner et al. (Reference of record in previous action) in view of Lemieux et al. (US pre-grant publication 2013/0190249, of record in previous action)
The claimed invention is directed to a method of treating a patient suffering from acute myelogenous leukemia caused by a mutant allele of IDH1, comprising administering to the patient a combination of an IDH1 inhibitor, cytarabine, and daunorubicin or idarubicin, as an induction therapy, and then administering the IDH1 inhibitor in combination with cytarabine as a consolidation therapy.  Various dependent claims specify particular dosages for these therapeutic agents.
	Dohner et al. discloses that induction therapy for acute myelogenous leukemia has not changed substantially in 30 years and typically involves continuous infusion cytarabine with an 2 being as effective as 90.  Consolidation with 2-4 cycles of intermediate dose cytarabine is described as a preferred regimen. (p. 1139 right column last paragraph) A specific induction regimen described for patients 10-60 years is either 60mg/m2 daunorubicin or 10-12mg/m2 idarubicin, for three days, and 100-200mg/m2 cytarabine for seven days. (p. 1144 table 3) Consolidation therapy described in the same table includes 1000-1500mg/m2 cytarabine for patient 10-60 years, or mitoxantrone 8mg/m2 and etoposide 100mg/m2 for patients for whom intensive salvage therapy is indicated. (p. 1144-1145) Dohner et al. does not disclose a method further comprising administering compound 2, or one wherein the patient has one of the five specific IDH1 alleles listed in the claims.
	Lemieux et al. discloses a method of treating a cancer characterized by the presence of a mutant allele of IDH1 or IDH2, comprising administering to a patient in need thereof a compound falling within a generic formula. (p. 1 paragraph 8) Specific compounds disclosed for use in this method include one having the same structure as the compound of instant claim 2. (p. 48 compound 176) Cancers treatable by this method include acute myeloid leukemia having IDH1 mutations selected from R123H, R123G, or R123C. (p. 60 paragraph 118) The compound can be administered in a dose of for example 1-1000mg every 4-120 hours. (p. 59 paragraph 103) The compounds can be administered in combination with other chemotherapy agents, including cytarabine, daunorubicin, idarubicin, mitoxantrone, and etoposide. (p. 61 paragraph 127)
	It would have been obvious to one of ordinary skill in the art to administer the induction and consolidation therapies described by Dohner et al. in combination with the IDH1 inhibitor described by Lemieux et al., to a patient suffering from AML having a mutant DIH1 allele such as R132H, R132G, or R132C.  One of ordinary skill in the art would have been motivated to do so because both therapies are described in the art as being useful for treating the same patient 
	With respect to the specific dosage value recited in new claim 31, one of ordinary skill in the art would reasonably have been able to determine the specific optimal dose within the broad range recited by Lemieux et al., absent undue experimentation and with a reasonable expectation of success.
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted November 16, 2020, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Dohner et al. concludes that the conventional anthracycline/cytarabine induction and cytarabine consolidation therapies used for treating AML have been unchanged for 30 years and that there is sparse evidence for combination therapy being superior to the standard induction and consolidation regimens.  Applicant further argues that based on the large number of IDH1 inhibitors and the large number of additional therapies disclosed by Lemieux et al., and the absence of a specific teaching describing the combination of the particular compound 2 with the particular induction and consolidation regimens recited in the claims, the references do not provide a finite number of predictable combinations or direction as to which combinations are likely to be successful, and furthermore do not provide a reasonable expectation of success in practicing these combinations, based on Applicant’s citation of Goodman and Gilman’s The pharmacological basis of therapeutics, which is taken as suggesting that the drugs could potentially exhibit adverse interactions or overlapping toxicities.
However, these arguments are not convincing.  The disclosure of Dohner et al. that the standard therapeutic strategy for treating AML has not changed substantially in the last thirty years does not constitute a teaching away from developing new therapies.  This teaching neither states that existing treatment is optimal and needs no further improvement, or that improvement is believed to be 
With respect to the absence of a particular teaching by Lemieux of the combination of the specific compound 2 with cytarabine and an anthracycline, the broad disclosure by LeMieux of a wide variety of additional therapies with the disclosed IDH1 inhibitors is indicative of a belief by the authors of this reference that combination of these compounds with additional chemotherapeutic agents is possible.  While, as described by the citation of Goodman and Gilman by Applicant, there are certain considerations which have to be taken into account by one of ordinary skill in the art when developing a combination chemotherapy regimen, the fact that the art identifies specific factors to consider weighs in favor of the development of such therapies being relatively predictable and the experimentation involved not being undue.
Finally, Applicant argues that the clinical trial results included with the most recent submission demonstrate that the combination chemotherapy regimen described in the claims demonstrated an unexpectedly favorable safety and efficacy profile.  However, in order to be persuasive for a finding of unexpected results, data presented must demonstrate unexpected superiority to the closest prior art.  In the cited results, the comparison is to standard cytarabine/anthracycline induction and cytarabine consolidation therapies.  This comparison is not demonstrative of more than expected (e.g. additive) results compared to the effect of each therapy individually.  It is not unexpected that treatment with two different therapeutic approaches produces a greater response than treatment with only one of the two approaches, and the lack of data concerning the expected single-agent efficacy of compound 2 makes a quantitative comparison impossible.  Furthermore the combination is not compared with 
For these reasons the rejection is deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/21/2021